DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 03, 2021 is/are in compliance with the provisional of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite “A computer readable storage medium, comprising computer instructions which, responsive to being executed by a processor cause the processor to perform operations …”
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re ZIetz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.
Applicant’s specification recites “A computer readable storage medium may be, for example, but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, or device, or any suitable combination of the foregoing. More specific examples (a non-exhaustive list) of the computer readable storage medium would include the following: an electrical connection having one or more wires, a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), an optical fiber, a portable compact disc read-only memory (CD-ROM), an optical storage device, a magnetic storage device, or any suitable combination of the foregoing. In the context of this document, a computer readable storage medium may be any tangible medium that can contain, or store a program for use by or in connection with an instruction execution system, apparatus, or device”. The specification discloses a non-exhaustive list and does not limit the computer readable storage medium to be non-transitory.
When the broadest reasonable interpretation of a claim covers transmission media or signal per se, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 Us. C. § 101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 US.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC. § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 US.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134F.3d 1473 (Fed. Cir. 1998)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious at the time of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clements et al. (US 2002/0147739) (hereinafter Clements) (published October 10, 2002) in view of Rosetti et al. (US 2005/0022242) (hereinafter Rosetti) (published January 27, 2005) and Gill et al. (US 2010/0218013) (hereinafter Gill) (published August 26, 2010).
Regarding Claims 1, 15, and 19, taking claim 15 as exemplary, Clements discloses an information processing system comprising: an intelligent memory manager comprising at least one memory allocator; a memory; and a processor communicatively coupled to the memory and to the intelligent memory manager, wherein the processor, responsive to executing computer instructions, performs operations comprising:
“Access to document storage repository 206 is controlled by a control module 230. The control module 230, as implied by its name, manages the flow of data to and from document storage repository 206. Consequently, control module 230 can receive data from and deliver data to user 212. In one configuration, control module 230 includes a control application 232 to perform the above functions” (Clements [0058] see fig. 3, control application 232, storage module 238, and control module 230)

deploying the at least one memory allocator on a computing system which comprises at least one of a multi-user computing system or a cloud computing system;
“Generally, control application 232 can have various configurations so long as it is capable of controlling a user's access to the documents and container files stored within document storage repository 206. The control application 232, therefore, implements various user interfaces and functionality to achieve the various goals of the presently described invention” (Clements [0059]

“Other functionality of control application 232 can include aiding users in creating a user account that defines the access level and storage limits for each user 212. Consequently, the user accounts can define particular attributes and properties for each user 212” (Clements [0060])

dynamically allocating, by the at least one memory allocator, an amount of dynamically allocated memory for use by at least one executing program; and
“In addition to control module 230 communicating with storage module 238 and directory module 234, control module 230 can communicate with resource allocation module 250. Resource allocation module 250 is adapted to calculate the amount of storage utilized by each user having an account with document storage repository 206” (Clements [0074])

determining, with the at least one memory allocator, a cost to charge a user based on the amount of memory that has been dynamically allocated, wherein multiple billing methods are used including:
“Further, resource allocation module 250 can optionally calculate a cost or bill for each user based upon their usage of the storage resources of document storage repository 206. Various types of modules, including conventional hardware and/or software components, are capable of calculating the storage used by each user” (Clements [0074])

restricting the amount of dynamically allocated memory available to the user based on how much the user is paying;
“As may be understood from the above, each fee-based user 210a-210n pays a particular fee for use of a designated amount of storage space that is typically greater than the storage space provided to a free user 208a-208n. Optionally, each fee-based user 210a-210n can have access to an unlimited amount of space, so long as the provider of document storage repository 206 believes that a fee-based user 210a-210n is capable of paying the appropriate fee” (Clements [0050] the amount of fees paid determines the amount of memory available)

charging the user a low fee for maintaining dynamically allocated memory usage below a threshold.
“As the name suggests, each free user 208a-208n is provided with a designated storage space at no cost. In the event that a free user 208a-208n exceeds the allotted amount of storage space, the free user 208a-208n can switch to being a fee-based user 210a-210n where the user has to pay for the amount of storage used in excess of the allotted storage space associated with being a free user 208a-208n” (Clements [0049] low fee of free when below the threshold of the designated storage space)

But does not explicitly state charging the user a fee which grows with an amount of dynamically allocated memory being consumed; charging the user higher fees during higher periods of dynamically allocated memory usage.
Rosetti discloses charging the user a fee which grows with an amount of dynamically allocated memory being consumed;
“It should also be noted that the present VDVR service allows a user to record a virtually unlimited number of programs in the storage space associated with the user terminal, which may be ever-expanding, although the user may be required to pay a fee which may vary with the amount of storage space additionally allocated to the user” (Rosetti [0035])

It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the paying of a fee with respect to the amount of storage additionally allocated in Rosetti with Clements to yield the predictable results of more precise charging of used storage. Clements discloses the paying of a fee to have access to a certain amount of storage, Rosetti’s fee is based on the amount of storage additionally used, and when combined would result in fees based on the total amount of storage available and amount of storage used.
Gill discloses charging the user higher fees during higher periods of dynamically allocated memory usage; and
“In block 110, storage volumes in a data center system are associated with access time periods. In one embodiment of the invention, during off-peak hours (e.g., at night), when the data center system is under-utilized, storage providers can lower the cost of access to storage resources to allure customers that do not mind being restricted to off-peak hours. In this embodiment of the invention, a storage access during peak hours is associated with a higher cost. This allows the storage provider to use their resources better without imposing an increase in the peak traffic which is limited due to power and network bandwidth constraints” (Gill [0018])

It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the charging of higher fees during peak hours in Gill with the combination of Clements and Rosetti to yield the predictable results of offsetting cost needed to maintain systems at peak hours.
Claims 1 and 19 have similar limitations to claim 15 and is rejected for similar reasons.

Regarding Claims 2, 16, and 20, Clements further discloses wherein the method including: charging the user a low fee for maintaining dynamically allocated memory usage below a threshold with a steep price increase if the user exceeds the threshold.
“As the name suggests, each free user 208a-208n is provided with a designated storage space at no cost. In the event that a free user 208a-208n exceeds the allotted amount of storage space, the free user 208a-208n can switch to being a fee-based user 210a-210n where the user has to pay for the amount of storage used in excess of the allotted storage space associated with being a free user 208a-208n” (Clements [0049])

Regarding Claims 3 and 17, Clements further discloses wherein the method including: restricting an amount of additional memory available to the user based on the amount of memory that has been allocated.
“As may be understood from the above, each fee-based user 210a-210n pays a particular fee for use of a designated amount of storage space that is typically greater than the storage space provided to a free user 208a-208n. Optionally, each fee-based user 210a-210n can have access to an unlimited amount of space, so long as the provider of document storage repository 206 believes that a fee-based user 210a-210n is capable of paying the appropriate fee” (Clements [0050] the amount of fees paid determines the amount of memory available and the amount of additional memory available would be the difference between the amount of memory paid for minus the amount that has been allocated)

Regarding Claims 4 and 18, Gill further discloses wherein determining a cost further comprises: determining the cost to charge the user based on a time period when the memory has been dynamically allocated.
“In block 110, storage volumes in a data center system are associated with access time periods. In one embodiment of the invention, during off-peak hours (e.g., at night), when the data center system is under-utilized, storage providers can lower the cost of access to storage resources to allure customers that do not mind being restricted to off-peak hours. In this embodiment of the invention, a storage access during peak hours is associated with a higher cost. This allows the storage provider to use their resources better without imposing an increase in the peak traffic which is limited due to power and network bandwidth constraints” (Gill [0018])

Regarding Claim 5, Gill further discloses wherein the method including: charging a higher cost to a user during a peak memory usage period.
“In block 110, storage volumes in a data center system are associated with access time periods. In one embodiment of the invention, during off-peak hours (e.g., at night), when the data center system is under-utilized, storage providers can lower the cost of access to storage resources to allure customers that do not mind being restricted to off-peak hours. In this embodiment of the invention, a storage access during peak hours is associated with a higher cost. This allows the storage provider to use their resources better without imposing an increase in the peak traffic which is limited due to power and network bandwidth constraints” (Gill [0018])

Regarding Claim 6, Clements further discloses wherein determining a cost further comprises: determining the cost based on whether the amount of memory that has been dynamically allocated is above or below a threshold.
“As the name suggests, each free user 208a-208n is provided with a designated storage space at no cost. In the event that a free user 208a-208n exceeds the allotted amount of storage space, the free user 208a-208n can switch to being a fee-based user 210a-210n where the user has to pay for the amount of storage used in excess of the allotted storage space associated with being a free user 208a-208n” (Clements [0049])

Regarding Claim 14, Clements further discloses wherein the step of determining a cost to charge a user is performed with the at least one memory allocator.
“As may be understood from the above, each fee-based user 210a-210n pays a particular fee for use of a designated amount of storage space that is typically greater than the storage space provided to a free user 208a-208n. Optionally, each fee-based user 210a-210n can have access to an unlimited amount of space, so long as the provider of document storage repository 206 believes that a fee-based user 210a-210n is capable of paying the appropriate fee” (Clements [0050] the amount of fees paid determines the amount of memory available)

“Other functionality of control application 232 can include aiding users in creating a user account that defines the access level and storage limits for each user 212. Consequently, the user accounts can define particular attributes and properties for each user 212” (Clements [0060] the storage limits defined by the control application is used to determine cost)


Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clements (published October 10, 2002), Rosetti (published January 27, 2005), and Gill (published August 26, 2010) as applied to claim 1 above, and further in view of Best (US 2010/0110748) (hereinafter Best) (published May 06, 2010).
Regarding Claim 10, the combination of Clements, Rosetti, and Gill disclosed the method of claim 1, but does not explicitly state further comprising: backing up a main memory object in a persistent storage. Best discloses further comprising: backing up a main memory object in a persistent storage.
“Some time after one or more data write operations have been performed, a write-back trigger is detected within the shared interface circuitry and, in response, one or more internal data transfer operations are performed to transfer data from the locations indicated by the write-back table to be dirty (i.e., updated within the volatile storage die relative to the same-address contents of the non-volatile storage die, as shown by location 203) from the DRAM to corresponding locations (e.g., 205) within the NV memory. After the write-back operations are complete, the corresponding entry-valid bits for the now-coherent data storage (i.e., same-valued data in both the volatile and non-volatile storage devices) are reset or otherwise cleared to indicate that those entries are no longer valid” (Best [0025] objects from dram are backed up to NV memory in a write-back operation)

It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the write-back operations of Best with the combination of Clements, Rosetti, and Gill, to yield the predictable results of being able to preserve data in case of data loss due to power loss.

Regarding Claim 11, Best further discloses wherein the backing up is performed after a value associated with the main memory object has changed.
“Some time after one or more data write operations have been performed, a write-back trigger is detected within the shared interface circuitry and, in response, one or more internal data transfer operations are performed to transfer data from the locations indicated by the write-back table to be dirty (i.e., updated within the volatile storage die relative to the same-address contents of the non-volatile storage die, as shown by location 203) from the DRAM to corresponding locations (e.g., 205) within the NV memory. After the write-back operations are complete, the corresponding entry-valid bits for the now-coherent data storage (i.e., same-valued data in both the volatile and non-volatile storage devices) are reset or otherwise cleared to indicate that those entries are no longer valid” (Best [0025])

Regarding Claim 12, Best further discloses wherein the backing up is performed in response to determining that a version of the main memory object stored within the persistent storage has been obsolete for a time period exceeding a threshold.
“Some time after one or more data write operations have been performed, a write-back trigger is detected within the shared interface circuitry and, in response, one or more internal data transfer operations are performed to transfer data from the locations indicated by the write-back table to be dirty (i.e., updated within the volatile storage die relative to the same-address contents of the non-volatile storage die, as shown by location 203) from the DRAM to corresponding locations (e.g., 205) within the NV memory. After the write-back operations are complete, the corresponding entry-valid bits for the now-coherent data storage (i.e., same-valued data in both the volatile and non-volatile storage devices) are reset or otherwise cleared to indicate that those entries are no longer valid” (Best [0025] objects from dram are backed up to NV memory in a write-back operation)


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clements (published October 10, 2002), Rosetti (published January 27, 2005), Gill (published August 26, 2010), and Best (published May 06, 2010) as applied to claim 10 above, and further in view of Pofelski (US 2004/0139127) (hereinafter Pofelski) (published July 15, 2004).
Regarding Claim 13, the combination of Clements, Rosetti, Gill, and Best disclosed the method of claim 10, but does not explicitly state wherein the backing up is performed in response to a number of updates to the main memory object, since a most recent version of the main memory object was stored in the persistent storage, exceeding a threshold.
“To provide a backup system for a database, for example to guard against failure of computer on which the database is held, it is known to store a separate copy of the contents of the database, conventionally referred to as a checkpoint. This is of particular importance where the database is held in a volatile storage medium, particularly in a random access memory (RAM) of a computer. Conventionally, new checkpoints are taken at intervals, for example after a predetermined time has elapsed since the previous checkpoint, or when a sufficient number of changes have occurred to the database” (Pofelski [0002])

It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the backing up in response to a number of updates in Pofelski with the combination of Clements, Rosetti, Gill, and Best. Pofelski discloses the motivation as “to guard against failure of computer on which the database is held”.


Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not disclose the specific details of “deploying a first memory allocator and a second memory allocator on the computing system, each of the first and second memory allocators being customizable to efficiently handle different memory request size distributions, wherein to efficiently handle memory request size distributions comprises using special free lists tailored to store free blocks of a plurality of particular sizes of the memory request size distributions, the free blocks are allocated from the special free lists to handle memory requests” in combination with the other elements recited in the claims which it depends upon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY LI/Examiner, Art Unit 2136   

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136